UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/11 (Unaudited) CORPORATE BONDS AND NOTES (83.0%) (a) Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $2,995,000 $2,493,338 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,977,000 1,719,990 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 1,235,000 1,275,138 Automotive (1.7%) Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 3,250,000 2,754,375 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 4,085,000 4,820,300 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 3,210,000 3,156,184 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 3,630,000 3,702,600 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 875,000 892,389 General Motors Escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. (Escrow) notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 4,499,000 4,678,960 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,065,000 1,447,104 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,055,000 1,102,475 Basic materials (6.7%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) 560,000 609,000 Ardagh Glass Finance PLC sr. sec. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 1,180,000 1,600,241 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $2,951,000 2,497,284 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 4,040,000 3,928,900 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 1,155,000 1,206,975 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,813,000 1,844,728 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 745,000 597,863 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.347s, 2013 (Netherlands) 1,067,000 1,002,980 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 2,532,000 2,671,260 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 740,000 690,050 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 1,040,000 923,000 Exopack Holding Corp. 144A sr. notes 10s, 2018 1,225,000 1,212,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 3,535,000 3,526,163 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 405,000 380,700 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 2,070,000 2,013,075 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,910,000 1,843,150 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,449,312 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,410,000 1,106,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,050,000 1,850,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,903,000 1,931,545 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 3,010,000 3,055,150 INEOS Finance PLC sr. sec. notes company guaranty Ser. REGS, 9 1/4s, 2015 (United Kingdom) EUR 700,000 908,881 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $785,000 779,113 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,445,000 1,366,701 Lyondell Chemical Co. notes 11s, 2018 4,744,564 5,112,268 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 $719,000 780,115 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 3,420,000 3,488,400 Momentive Performance Materials, Inc. notes 9s, 2021 4,768,000 3,397,200 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 1,544,000 1,076,940 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 1,850,000 1,808,375 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 915,000 910,425 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 4,480,000 4,726,400 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,589,000 2,550,165 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 4,534,000 5 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 875,000 1,228,590 Pregis Corp. company guaranty FRN 6.572s, 2013 EUR 275,000 357,533 Pregis Corp. company guaranty notes FRN 6.572s, 2013 EUR 425,000 552,552 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $1,660,000 1,543,800 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 1,050,000 1,173,375 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 555,000 592,463 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 305,000 417,039 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,808,000 1,817,040 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 496,000 453,840 Solo Cup Co. company guaranty notes 10 1/2s, 2013 644,000 650,440 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 2,672,000 2,885,760 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 2,500,000 2,668,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,682,000 2,708,820 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 1,170,000 982,800 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 2,384,000 2,378,040 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 2,670,000 2,690,025 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 1,630,000 1,059,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 2,000,000 2,040,000 Broadcasting (2.1%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,391,000 1,147,575 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 1,482,000 933,660 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 1,250,000 843,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 3,600,000 3,789,000 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 2,945,000 2,547,425 DISH DBS Corp. company guaranty 7 1/8s, 2016 1,317,000 1,353,218 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,050,000 2,173,000 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,435,000 2,374,125 Entercom Radio, LLC 144A company guaranty sr. sub. notes 10 1/2s, 2019 2,520,000 2,431,800 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,560,000 2,380,800 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 2,330,000 2,353,300 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,537,000 2,093,025 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 45,000 42,525 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 940,000 1,062,200 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 3,100,000 3,193,000 Building materials (1.7%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,300,200 Building Materials Corp. 144A sr. notes 7s, 2020 1,235,000 1,278,225 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,025,000 1,030,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 955,000 950,225 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,335,000 2,428,400 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,815,000 2,646,100 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 1,010,000 830,725 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 2,141,000 1,991,130 Owens Corning company guaranty sr. unsec. notes 9s, 2019 5,025,000 5,929,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 3,502,000 3,458,225 Cable television (2.4%) Adelphia Communications Corp. escrow bonds zero %, 2012 4,000 12 Adelphia Communications Corp. escrow bonds zero %, 2012 4,000 12 Adelphia Communications Corp. escrow bonds zero %, 2012 2,906,000 9,009 Adelphia Communications Corp. escrow bonds zero %, 2012 81,000 251 Adelphia Communications Corp. escrow bonds zero %, 2012 2,223,000 6,891 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 245,000 259,088 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,781,000 1,767,643 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,805,000 1,823,050 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 4,915,000 5,136,175 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 766,325 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 1,178,430 1,358,141 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 3,035,000 3,145,019 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,380,000 1,331,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,535,000 1,535,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,571,000 1,586,710 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 4,975,000 5,062,063 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 552,000 612,030 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,547,700 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 1,275,000 1,275,000 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 290,000 297,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 1,275,000 1,329,188 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,618,371 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 1,580,000 1,528,020 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) $815,000 892,425 Capital goods (5.7%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 3,835,000 3,978,810 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,090,000 1,043,670 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,324,000 1,284,280 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 2,561,000 2,701,855 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 565,000 731,244 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,022,447 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 $1,210,000 1,113,200 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 1,910,000 1,826,438 Berry Plastics Corp. notes 9 3/4s, 2021 1,856,000 1,772,480 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 960,000 883,200 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,810,000 2,838,100 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 814,588 Exide Technologies sr. notes 8 5/8s, 2018 $3,960,000 3,168,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,785,000 2,819,813 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 4,455,000 4,488,403 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 220,000 221,650 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 6,886,000 8,426,124 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 770,000 681,450 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 4,256,000 4,117,670 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,615,000 1,655,375 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow., LLC 144A company guaranty sr. notes 8 3/4s, 2016 1,330,000 1,373,225 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 1,845,000 1,803,488 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 195,000 175,500 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 530,000 506,150 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 785,000 667,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 835,000 839,175 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 1,245,000 1,139,175 Ryerson Holding Corp. sr. disc. notes zero %, 2015 1,060,000 471,700 Ryerson, Inc. company guaranty sr. notes 12s, 2015 4,913,000 4,925,280 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 1,040,000 1,055,600 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 3,105,000 3,120,525 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 935,000 1,037,850 Terex Corp. sr. unsec. sub. notes 8s, 2017 4,305,000 4,186,610 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 3,915,000 3,915,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 2,046,000 2,168,760 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 3,135,000 3,229,050 Coal (2.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,865,000 1,771,750 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 2,000,000 1,910,000 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 2,295,000 2,249,100 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 2,480,000 2,418,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,191,000 1,191,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,745,000 5,100,875 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,785,000 4,031,025 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 405,000 398,925 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 990,000 752,400 Peabody Energy Corp. company guaranty 7 3/8s, 2016 4,188,000 4,533,510 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 264,620 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 5,520,000 5,513,100 Commercial and consumer services (1.5%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 1,086,000 1,102,290 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 648,000 570,240 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 1,462,000 1,491,240 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 5,170,000 5,531,900 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,282,000 3,199,950 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,365,000 1,405,950 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 4,125,000 3,217,500 Travelport, LLC company guaranty 11 7/8s, 2016 1,404,000 456,300 Travelport, LLC company guaranty 9 7/8s, 2014 1,309,000 791,945 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 4,330,000 2,473,513 Consumer (1.1%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 1,120,000 1,209,600 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 3,876,000 4,108,560 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 536,008 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 $2,125,000 2,146,250 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 4,352,000 4,341,110 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 2,175,000 1,903,125 Consumer staples (6.8%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,755,000 1,943,663 AE Escrow Corp. 144A sr. unsec. notes 9 3/4s, 2020 730,000 730,000 Archibald Candy Corp. company guaranty sub. notes 10s, 2012 (In default) (F) (NON) 774,063 24,770 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 785,000 790,888 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 2,987,000 2,972,065 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 1,996,988 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 720,000 698,400 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 1,526,732 1,419,861 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,500,000 1,095,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,323,000 3,638,685 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,940,300 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,895,000 2,967,375 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 640,000 672,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,148,550 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,685,000 3,813,975 Dole Food Co. sr. notes 13 7/8s, 2014 672,000 777,840 Dole Food Co. 144A sr. notes 8s, 2016 765,000 787,950 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,455,000 2,559,338 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 122,000 122,915 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 922,300 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,395,000 3,240,351 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $6,075,000 5,528,250 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 1,050,000 1,168,125 Landry's Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 665,000 681,625 Landry's Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 465,000 484,763 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 1,281,000 1,335,443 Libbey Glass, Inc. sr. notes 10s, 2015 1,417,000 1,509,105 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 1,200,000 1,236,000 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 2,495,000 2,551,138 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,290,000 3,339,350 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 3,030,000 2,787,600 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,770,000 1,885,050 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 950,400 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,451,000 1,421,980 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 4,267,000 3,733,625 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 799,200 Roadhouse Financing, Inc. notes 10 3/4s, 2017 770,000 762,300 Service Corporation International sr. notes 7s, 2019 1,100,000 1,141,250 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 1,660,000 1,900,700 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 1,482,000 1,611,675 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 2,824,432 3,060,978 Spectrum Brands, Inc. 144A company guaranty notes 9 1/2s, 2018 1,110,000 1,207,125 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,025,000 1,969,313 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,508,000 2,890,470 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 1,000,000 975,000 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,715,000 1,852,200 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 4,485,000 4,911,075 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,098,000 1,095,255 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,959,000 1,959,000 Energy (oil field) (1.2%) Complete Production Services, Inc. company guaranty 8s, 2016 1,055,000 1,097,200 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 2,520,000 2,538,900 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,787,000 7,058,480 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,833,000 1,810,088 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,800,000 3,003,000 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 505,000 515,100 Entertainment (0.6%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 3,345,000 3,043,950 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 456,750 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 1,125,000 1,209,375 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 565,000 563,588 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,260,000 3,406,700 Financials (7.8%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 4,445,000 3,267,075 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 2,325,000 2,115,750 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 2,065,000 1,897,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 2,280,000 2,308,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,252,538 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,350,000 1,304,438 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,430,205 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 3,302,000 2,914,015 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,820,000 1,472,329 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 695,000 646,350 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 2,338,000 2,305,853 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,732,000 1,744,990 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,392,000 1,590,360 CIT Group, Inc. sr. bonds 7s, 2017 311 308 CIT Group, Inc. sr. bonds 7s, 2016 79 78 CIT Group, Inc. 144A bonds 7s, 2017 9,544,000 9,400,840 CIT Group, Inc. 144A bonds 7s, 2016 2,595,000 2,562,563 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,185,000 2,212,313 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 2,180,000 2,289,000 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 2,950,000 2,898,375 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,365,000 2,153,600 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,750,000 1,706,250 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 1,844,000 2,083,720 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, 2014 perpetual maturit (Jersey) 3,560,000 2,171,600 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,805,000 2,239,776 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 652,749 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 1,118,430 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,295,000 5,400,900 ING Groep NV jr. unsec. sub. notes 5.775s, 2015 perpetual maturit (Netherlands) 920,000 616,400 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 925,000 975,875 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,124,000 1,135,240 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 490,000 590,450 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,075,000 929,875 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 550,000 456,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 2,995,000 3,182,185 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 680,000 632,400 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 2,082,000 1,988,310 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 2,700,000 2,659,500 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,820,000 2,679,000 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,385,000 1,121,850 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 3,837,000 3,069,600 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 5,015,000 3,021,538 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 perpetual maturity (United Kingdom) 6,180,000 4,248,750 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,060,000 1,036,150 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 6,505,000 6,485,368 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 8,090,000 5,440,525 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 1,540,000 1,305,150 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 $756,000 684,180 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 2,276,000 2,330,446 Gaming and lottery (3.0%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,016,000 3,016,000 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 8,866,000 5,674,240 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 710,000 631,900 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 5,810,000 6,042,400 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 4,445,000 4,111,625 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 1,886,000 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 4,615,000 207,675 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 6,605,000 5,498,663 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 675,000 725,625 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,548,750 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,225,000 2,158,250 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,191,000 2,300,550 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 1,485,000 1,600,088 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,877,000 4,937,963 Health care (6.0%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 1,968,435 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 1,789,000 1,927,648 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,500,000 1,605,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,338,394 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,345,000 1,815,817 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $960,000 931,200 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,275,533 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,475,000 4,941,188 CRC Health Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 620,000 590,550 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 685,000 673,013 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 2,040,000 2,004,300 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 3,550,000 3,780,750 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 2,191,000 2,152,658 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 1,590,000 1,629,750 Giant Funding Corp. 144A company guaranty sr. notes 8 1/4s, 2018 2,809,000 2,893,270 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,655,000 5,027,400 HCA, Inc. sr. notes 6 1/2s, 2020 8,730,000 8,664,525 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 2,495,000 2,445,100 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,165,000 2,202,888 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 4,735,000 3,941,888 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 (FWC) 2,655,000 2,668,275 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 5,660,000 5,433,600 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,015,000 2,009,963 Select Medical Corp. company guaranty 7 5/8s, 2015 238,000 220,745 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,696,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 762,852 755,223 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 333,713 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,340,000 1,507,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 1,950,000 2,125,500 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 3,120,000 3,073,200 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 1,000,000 992,500 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 385,913 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,500,575 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,545,000 3,412,063 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 107,000 68,480 Homebuilding (1.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,515,000 1,090,800 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 1,390,000 917,400 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 898,000 585,945 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,455,000 3,909,263 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,550,000 2,454,375 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,915,000 1,546,363 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 215,000 185,169 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 4,210,000 3,210,125 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 473,000 449,350 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 886,000 965,740 Lodging/Tourism (1.1%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 3,636,484 3,600,119 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 2,932,000 3,137,240 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 3,800,000 3,534,000 MGM Resorts International company guaranty sr. notes 9s, 2020 515,000 561,350 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 880,563 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,160,000 1,096,200 MGM Resorts International sr. notes 10 3/8s, 2014 485,000 543,200 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,010 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 1,070,000 1,096,750 Media (0.3%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,615,000 1,348,525 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 2,050,000 2,167,875 Oil and gas (8.7%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 3,550,000 4,274,289 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 1,140,000 1,246,385 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 1,142,000 753,720 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 1,329,000 1,614,735 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 5,130,000 5,091,525 Carrizo Oil & Gas, Inc. 144A company guaranty sr. unsec notes 8 5/8s, 2018 660,000 650,100 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,011,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,058,000 5,159,160 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 790,000 888,750 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,015,590 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,544,525 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,229,900 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,800,000 2,835,000 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,440,000 5,793,600 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 523,688 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,226,960 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,292,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,480,000 5,041,600 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,010,000 1,040,300 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 2,317,000 1,986,828 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 1,865,000 1,734,450 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 4,280,000 4,194,400 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,350,000 1,296,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 3,185,000 3,025,750 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 2,755,000 2,796,325 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 3,829,000 3,967,801 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 2,060,000 2,070,300 Milagro Oil & Gas 144A notes 10 1/2s, 2016 2,825,000 2,005,750 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 1,162,000 1,193,955 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,070,000 1,123,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 514,500 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,939,000 3,978,390 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 730,000 490,013 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) (NON) 2,054,000 1,376,180 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 3,875,000 4,146,250 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 400,000 420,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 3,945,000 4,023,900 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,247,460 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,630,000 1,833,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,182,600 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,405,000 4,724,363 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 4,321,000 4,283,191 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 615,000 562,725 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 5,233,920 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 925,000 952,750 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 1,255,000 1,267,550 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 1,105,000 1,105,000 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 745,000 734,559 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,233,420 Williams Cos., Inc. (The) notes 7 3/4s, 2031 474,000 591,333 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,033,000 1,303,494 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 1,545,000 1,517,963 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 3,315,000 3,256,988 Publishing (0.3%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 259,045 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 1,730,000 1,254,250 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,850,000 2,429,625 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 849,000 717,405 Regional Bells (0.7%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 1,218,000 1,193,640 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 2,825,000 2,514,250 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,615,000 2,484,250 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,465,000 1,426,544 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,855,000 1,764,569 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 462,000 464,888 Retail (2.6%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 1,585,000 1,537,450 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 830,000 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 4,251,000 2,731,268 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 2,065,000 1,987,563 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,265,000 2,349,938 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2015 2,580,000 2,976,218 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,782,750 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,065,000 1,899,800 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 595,000 615,575 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,731,000 2,771,965 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,527,750 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,955,000 2,077,188 QVC Inc. 144A sr. notes 7 3/8s, 2020 1,425,000 1,514,063 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,933,000 1,529,486 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 610,000 603,900 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,454,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,830,000 3,049,325 Technology (4.4%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,265,000 1,287,138 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 2,895,000 2,909,475 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 1,029,000 740,880 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 1,290,000 1,019,100 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 4,758,000 3,723,135 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,520,000 1,360,400 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 3,051,850 2,388,073 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,705,000 2,825,063 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 2,810,000 2,606,275 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 750,000 795,000 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 1,475,000 1,563,500 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 2,488,914 2,264,912 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 4,485,000 3,655,275 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,830,000 2,447,950 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,285,000 1,207,900 First Data Corp. 144A sr. bonds 12 5/8s, 2021 4,012,000 3,309,900 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,672,000 1,713,800 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,127,000 1,200,255 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,545,000 4,738,163 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 975,000 1,006,688 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,008,000 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 2,261,000 2,227,085 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 3,055,000 3,322,313 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 1,525,000 1,570,750 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 972,000 1,001,160 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,373,000 3,339,270 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,960,000 3,034,000 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 835,000 889,275 Telecommunications (6.8%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 1,125,000 652,500 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,921,000 1,623,245 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,759,000 1,486,355 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,093,950 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 940,000 935,300 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 3,125,000 3,078,125 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 2,880,000 2,815,200 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 3,200,000 3,144,000 Equinix, Inc. sr. unsec. notes 7s, 2021 1,640,000 1,672,800 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 3,081,000 2,926,950 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 9,273,562 8,508,493 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 5,274,000 4,852,080 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 2,040,000 1,871,700 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 470,000 444,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 876,680 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 3,136,000 3,194,800 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 4,195,000 4,006,225 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,860,000 1,636,800 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,530,000 1,736,550 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 1,335,000 1,348,350 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 1,606,000 1,734,480 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,430,000 3,712,975 Qwest Corp. notes 6 3/4s, 2021 2,690,000 2,804,795 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 2,650,650 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 1,510,000 1,625,138 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 3,030,000 3,242,100 Sprint Capital Corp. company guaranty 6 7/8s, 2028 6,387,000 4,454,933 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 7,320,000 6,276,900 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 3,045,000 2,428,388 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 2,595,000 2,620,950 Wind Acquisition Finance SA company guaranty sr. sec. notes Ser. REGS, 7 3/8s, 2018 (Netherlands) EUR 1,325,000 1,476,165 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) $2,375,000 2,072,188 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 2,225,000 1,919,063 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 85,000 84,002 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) 1,786,780 1,375,821 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 841,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 370,000 391,275 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,863,000 2,991,835 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 547,000 538,795 Telephone (0.4%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 4,748,000 3,727,180 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,440,000 1,436,400 Textiles (0.4%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,795,000 1,774,806 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 1,810,000 1,950,275 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 972,000 1,001,160 Transportation (1.0%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 4,410,000 4,189,500 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 3,965,000 3,925,350 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 265,000 289,513 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 545,000 565,500 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 3,770,000 3,920,800 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 3,020,000 1,117,400 Utilities and power (4.2%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,395,894 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 305,100 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,655,000 1,779,125 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,665,000 1,735,763 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,230,000 2,319,200 Calpine Corp. 144A sr. notes 7 1/4s, 2017 4,228,000 4,312,560 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 3,247,000 3,497,324 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 1,500,000 1,578,750 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 3,210,000 3,330,375 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 4,685,000 3,256,075 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,331,620 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 435,000 408,900 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,900,000 1,121,000 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 37,650 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,086,996 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 139,150 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 1,991,274 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 940,000 963,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 1,849,000 1,904,470 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 3,560,000 3,684,600 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 685,000 609,650 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 4,020,000 3,989,850 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 616,100 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 562,000 590,100 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 7,490,000 7,115,500 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,599,000 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 265,000 293,488 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 639,000 728,780 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 2,756,000 1,626,040 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 4,288,013 1,672,325 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 2,030,000 1,684,900 Total corporate bonds and notes (cost $1,168,661,851) SENIOR LOANS (5.3%) (a) (c) Principal amount Value Basic materials (0.2%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $1,329,738 $1,269,899 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 1,019,268 1,023,090 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 1,051,487 1,055,430 Broadcasting (0.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.639s, 2014 1,170,000 1,004,250 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 4,171,422 3,102,495 Cumulus Media, Inc. bank term loan FRN 7 1/2s, 2019 1,750,000 1,649,375 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 2,979,796 2,665,988 Building materials (—%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 496,350 482,080 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,150,000 1,150,000 Consumer cyclicals (1.2%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 (FWC) 905,000 896,259 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,734,421 3,701,745 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 844,950 830,867 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 95,000 88,113 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 1,298,926 286,576 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 484,674 106,931 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.24s, 2014 (PIK) 1,359,849 1,087,879 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.24s, 2014 (PIK) 774,078 619,262 Goodman Global, Inc. bank term loan FRN 9s, 2017 3,101,091 3,106,905 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,347,000 1,294,804 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 2,873,571 2,865,189 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 2,148,500 1,316,629 Consumer staples (0.5%) Claire's Stores, Inc. bank term loan FRN 2.991s, 2014 2,609,217 2,242,063 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 778,050 737,202 Huish Detergents, Inc. bank term loan FRN 4.49s, 2014 780,000 662,025 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,067,313 3,030,888 Rite Aid Corp. bank term loan FRN Ser. B, 1.99s, 2014 316,638 298,036 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,741,922 2,696,222 Financials (0.5%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 2,160,000 1,880,999 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 861,835 860,219 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 1,357,300 1,343,727 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,260,000 2,169,600 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.819s, 2017 1,116,987 1,059,043 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.247s, 2015 1,275,000 1,081,018 Health care (0.6%) Ardent Medical Services, Inc. bank term loan FRN 6 1/2s, 2015 1,649,650 1,608,409 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,488,500 2,404,513 Fenwal, Inc. bank term loan FRN 5.573s, 2014 500,000 462,500 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 2,485,000 2,495,484 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,810,000 1,782,850 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 4,400,000 4,301,000 Publishing (0.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 2,431,663 2,044,878 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 755,438 735,017 Utilities and power (0.5%) Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 670,000 672,010 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 165,000 164,381 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.758s, 2017 10,079,407 6,564,214 Total senior loans (cost $78,030,076) COMMON STOCKS (2.1%) (a) Shares Value Alliance HealthCare Services, Inc. (NON) 158,454 $193,314 Alpha Natural Resources, Inc. (NON) 28,975 695,400 Avis Budget Group, Inc. (NON) 70,380 830,484 Bohai Bay Litigation, LLC (Escrow) (F) (AFF) 3,899 12,165 Chesapeake Energy Corp. 43,880 1,111,919 Cincinnati Bell, Inc. (NON) 728,095 2,140,599 CIT Group, Inc. (NON) 22,503 761,952 Compton Petroleum Corp. (Canada) (NON) 120,340 635,395 CONSOL Energy, Inc. 34,840 1,450,738 Deepocean Group (Shell) (acquired 06/09/2011, cost $1,116,503) (Norway) (RES) 77,000 1,039,500 FelCor Lodging Trust, Inc. (NON) (R) 182,130 479,002 Fortescue Metals Group, Ltd. (Australia) 200,750 989,019 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 38,470 1,523,412 General Motors Co. (NON) 85,011 1,809,884 Harry & David Holdings, Inc. (F) 2,716 203,700 Interpublic Group of Companies, Inc. (The) 133,500 1,252,230 Jarden Corp. 41,515 1,292,777 L-3 Communications Holdings, Inc. 20,725 1,374,068 LyondellBasell Industries NV Class A (Netherlands) 39,040 1,275,437 Newfield Exploration Co. (NON) 37,970 1,739,026 NII Holdings, Inc. (NON) 55,760 1,283,038 Quicksilver Resources, Inc. (NON) 100,635 815,144 Spectrum Brands Holdings, Inc. (NON) 76,636 2,147,341 Stallion Oilfield Holdings, Ltd. 16,319 514,049 Terex Corp. (NON) 49,414 762,458 Trump Entertainment Resorts, Inc. (F)(NON) 3,732 15,861 TRW Automotive Holdings Corp. (NON) 18,370 599,964 Vantage Drilling Co. (NON) 843,255 1,011,906 Vertis Holdings, Inc. (F)(NON) 8,815 38,169 Total common stocks (cost $36,618,177) CONVERTIBLE PREFERRED STOCKS (1.4%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 39,100 $2,214,038 Crown Castle International Corp. $3.125 cum. cv. pfd. 34,320 2,029,342 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 114,663 2,212,285 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 1,889,774 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 58,867 2,884,483 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 4,338 3,817 Lucent Technologies Capital Trust I 7.75% cv. pfd. 2,198 1,403,973 MetLife, Inc. $3.75 cv. pfd. 33,585 2,041,632 Nielsen Holdings NV $3.125 cv. pfd. 27,860 1,549,713 PPL Corp. $4.75 cv. pfd. 39,965 2,266,415 Total convertible preferred stocks (cost $24,001,719) CONVERTIBLE BONDS AND NOTES (0.7%) (a) Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $1,169,000 $1,066,713 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,173,000 1,662,728 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (0s, 3/1/16) 2026 (STP) 2,345,000 1,744,094 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 382,000 522,863 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,357,000 1,468,953 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 1,560,000 2,195,700 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 772,000 997,810 Total convertible bonds and notes (cost $8,475,480) PREFERRED STOCKS (0.4%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 2,552 $1,787,836 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 157,265 2,988,035 Total preferred stocks (cost $5,092,460) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $5,897 General Motors Co. 7/10/19 18.33 18,319 160,108 General Motors Co. 7/10/16 10.00 18,319 231,735 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 1.00 $4,137 129,844 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 672,570 161,417 Total warrants (cost $933,302) SHORT-TERM INVESTMENTS (3.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 46,634,550 $46,634,550 SSgA Prime Money Market Fund 0.11% (P) 140,000 140,000 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.096%, August 23, 2012 (SEGSF) $983,000 982,408 U.S. Treasury Bills with an effective yield of 0.082%, July 26, 2012 50,000 49,973 U.S. Treasury Bills with an effective yield of 0.126%, May 3, 2012 110,000 109,940 Total short-term investments (cost $47,916,871) TOTAL INVESTMENTS Total investments (cost $1,369,729,936) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $24,819,055) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 12/21/11 $798,728 $802,308 $3,580 Euro Sell 12/21/11 1,438,634 1,462,024 23,390 Barclays Bank PLC Euro Sell 12/21/11 1,601,980 1,628,705 26,725 Citibank, N.A. Euro Sell 12/21/11 2,159,700 2,193,498 33,798 Credit Suisse AG Euro Sell 12/21/11 1,671,813 1,699,417 27,604 Deutsche Bank AG Euro Sell 12/21/11 1,891,402 1,922,998 31,596 Goldman Sachs International Euro Sell 12/21/11 1,412,262 1,435,916 23,654 HSBC Bank USA, National Association Euro Sell 12/21/11 1,123,109 1,141,686 18,577 JPMorgan Chase Bank, N.A. Canadian Dollar Sell 12/21/11 858,216 861,608 3,392 Euro Sell 12/21/11 2,323,316 2,380,629 57,313 Royal Bank of Scotland PLC (The) Euro Sell 12/21/11 784,440 807,110 22,670 State Street Bank and Trust Co. Euro Sell 12/21/11 1,809,729 1,838,691 28,962 UBS AG Euro Sell 12/21/11 2,151,761 2,187,258 35,497 Westpac Banking Corp. Australian Dollar Sell 12/21/11 1,391,295 1,400,796 9,501 Canadian Dollar Sell 12/21/11 1,534,243 1,541,909 7,666 Euro Sell 12/21/11 1,489,629 1,514,502 24,873 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA HY Series 17 Version 2 Index B+/P $382,813 $6,187,500 12/20/16 500 bp $(142,743) Total ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,348,278,272. (b) The aggregate identified cost on a tax basis is $1,369,832,060, resulting in gross unrealized appreciation and depreciation of $34,011,197 and $104,655,571, respectively, or net unrealized depreciation of $70,644,374. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $1,039,500, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Dividend income Market value at the end of the reporting period Bohai Bay Litigation, LLC (Escrow) $12,165 $— $— $— $12,165 Totals $— $— $— Market values are shown for those securities affiliated at period end. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,469 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $170,560,963 and $140,732,474, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,869,125 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $4,600,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $498,831 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $663,602. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,798,849 $989,019 $— Capital goods 762,458 — — Communication services 3,423,637 — — Consumer cyclicals 5,433,857 — 54,030 Consumer staples 2,977,825 — 203,700 Energy 7,459,528 1,553,549 12,165 Financials 761,952 — — Health care 193,314 — — Technology 1,374,068 — — Total common stocks Convertible bonds and notes — 9,658,861 — Convertible preferred stocks — 18,495,472 — Corporate bonds and notes — 1,116,501,735 2,251,860 Preferred stocks — 4,775,871 — Senior loans — 70,900,064 — Warrants 391,843 5,897 291,261 Short-term investments 46,774,550 1,142,321 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $378,798 $— Credit default contracts (525,556) Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $— $525,556 Foreign exchange contracts 378,798 — Equity contracts 689,001 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012
